EXAMINER’S AMENDMENT  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 

Specification
Reproduction Descriptions
The specification is objected to for not providing descriptions of the reproductions, Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The specification must be amended to provide descriptions of the view or views of the reproductions (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). The following descriptions have been added to the specification:

- -1.1 Perspective
1.2 Perspective
1.3 Front
1.4 Rear
1.5 Side
1.6 Side - - 





Reasons for Allowance
The examiner notes that the appearance of the claimed design is similar in appearance to the cited prior art reference, US patent 9371642 B2, dated June 21, 2016, which shows an upright pole having a square tubal appearance, a lower triangular side support and rectangular side flanges. 
However, the appearance of the second lower triangular support and the central surface between the two protruding triangular supports, as seen in the claim (which is not shown in US patent 9371642 B2) along with the positioning of the triangular features and the small openings seen at their lower connecting corners, creates an appearance that is patently distinct from US patent 9371642 B2.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 8/26/2022